Citation Nr: 1701248	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  13-06 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder, to include ischemic heart disease and hypertension (previously claimed as a chest condition), and to include as due to in-service herbicide exposure, and to include as due to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1961 to November 1974, to include service on land in the Republic of Vietnam ("Vietnam") during the Vietnam War.

The Veteran's appeal comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

Again, the Board notes that the claim arose under Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  The Board also notes that the issue was recharacterized under Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In September 2014 and December 2014 decisions, the Board remanded the claim for further development.  In a July 2015 decision, the Board denied the claim.  The Veteran appealed the July 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2016 Memorandum Decision, the Court vacated the decision and remanded the case for compliance with the terms of the Court's decision.  

The claim has been processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As noted in the August 2016 Memorandum Decision, the October 2014 VA medical opinion did not address the private treatment records dated August 2013 to September 2013.  The Board notes that the private treatment records reveal diagnoses of angina pectoris unspecified, benign hypertensive heart disease without heart failure, and nonspecific abnormal electrocardiogram.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the Veteran's claims file and a copy of this remand to the examiner who provided the October 2014 VA medical opinion for an addendum opinion.  If this examiner is no longer available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  

(a) In light of private treatment records dated from August 2013 to September 2013 from Dr. G.C. which note diagnoses of angina pectoris unspecified, benign hypertensive heart disease without heart failure, and nonspecific abnormal electrocardiogram, is it still the examiner's opinion that the Veteran does not have a heart condition?  

(b) If the Veteran is found to have a heart condition, does the heart condition qualify within the generally accepted medical definition as ischemic heart disease?

(c) If the Veteran is found to have a heart condition, is it at least as likely as not that such condition was caused by his service-connected PTSD? 

(d) If the Veteran is found to have a heart condition, is it at least as likely as not that such  condition was aggravated (permanently worsened beyond normal progression) by his service-connected PTSD. 

A rationale must be provided for the opinion offered.  

2. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




